Dismissed and Memorandum Opinion filed November 30, 2006







Dismissed
and Memorandum Opinion filed November 30, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00862-CV
____________
 
TEXAS CLIPS, INC. and ROBERT D. HARRY, Appellants
 
V.
 
SAGE LOUETTA, LTD., SAGE INTERESTS, INC., WEITZMAN
GROUP, INC., and DAVID STUKALIN Appellees
 
 

 
On Appeal from the
113th District Court
Harris
County, Texas
Trial Court Cause
No. 2004-32729
 

 
M E M O R A N D U M  O P I N I O N




This is
an appeal from a judgment signed September 5, 2006.  The notice of appeal was
filed on October 2, 2006.  To date, our records show that appellants have
neither established indigence nor paid the $125.00 appellate filing fee.  See
Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
On November 2, 2006, this court ordered appellants to pay
the filing fee.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  To date,
appellants have not responded.  On November 7, 2006, appellee notified the court that the parties had
settled the case.  Accordingly, the appeal is ordered dismissed. 
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 30, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.